UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007Commission File No. 001-31852 Tri-Valley Corporation (Exact name of registrant as specified in its charter) Delaware84-0617433 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 4550 California Avenue, Suite 600, Bakersfield, California 93309 (Address of principal executive offices) (661) 864-0500 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (as defined in Rule 12b-2 of the Exchange Act). (Check one): Large accelerated fileroAccelerated filer xNon-accelerated filero Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of Registrant's common stock outstanding at November 1, 2007, was 24,708,684. TRI-VALLEY CORPORATION INDEX Page PART I - FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities 19 Item 6. Exhibits 19 SIGNATURES 19 Part I - FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements TRI-VALLEY CORPORATION CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, 2007 2006 (Unaudited) (Audited) Current assets Cash $ 12,513,051 $ 15,598,215 Accounts receivable, trade 333,171 377,278 Prepaid expenses 551,768 42,529 Total current assets 13,397,990 16,018,022 Property and equipment, net Proved properties 1,325,667 1,407,925 Unproved properties 2,534,969 2,792,340 Rigs 6,564,809 5,371,593 Other property and equipment 4,121,296 2,504,185 Total property and equipment, net 14,546,741 12,076,043 Other assets Deposits 159,833 309,833 Investments in partnerships 17,400 17,400 Investment in marketable securities 370,000 - Goodwill 212,414 212,414 Other 20,413 20,413 Total other assets 780,060 560,060 Total assets $ 28,724,791 $ 28,654,125 The accompanying notes are an integral part of these condensed financial statements. LIABILITIES AND STOCKHOLDERS' EQUITY September 30, December 31, 2007 2006 (Unaudited) (Audited) Current liabilities Notes payable $ 352,958 $ 619,069 Notes payable – related parties 54,182 501,036 Accounts payable and accrued expenses 4,837,587 2,237,116 Amounts payable to joint venture participants 180,346 280,815 Advances from joint venture participants, net 6,321,228 5,408,909 Total current liabilities 11,746,301 9,046,945 Non-Current Liabilities Asset retirement obligation 234,714 216,714 Long-term portion of notes payable – related parties 657,925 698,963 Long-term portion of notes payable 1,774,514 2,047,885 Total non-current liabilities 2,667,153 2,963,562 Total liabilities 14,413,454 12,010,507 Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized; 24,707,684 and 23,546,655 issued and outstanding at September 30, 2007, and December 31, 2006, respectively 24,567 23,407 Less: common stock in treasury, at cost, 100,025 shares (13,370 ) (13,370 ) Capital in excess of par value 34,978,613 28,692,780 Additional paid in capital – warrants 905,713 247,313 Additional paid in capital - stock options 1,656,306 1,262,404 Additional paid in capital – Great Valley Drilling Company, LLC and Great Valley Production Services Company, LLC 2,152,961 5,438,087 Accumulated deficit (25,383,453 ) (19,007,003 ) Accumulated other comprehensive income (10,000 ) - Total stockholders' equity 14,311,337 16,643,618 Total liabilities and stockholders’ equity $ 28,724,791 $ 28,654,125 The accompanying notes are an integral part of these condensed financial statements. TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Revenues Sale of oil and gas $ 204,699 $ 268,385 $ 536,900 $ 878,362 Rig income 266,404 - 2,077,273 - Drilling & Development 3,285,227 900,000 3,285,227 1,459,556 Other income 156,260 46,158 829,200 150,931 Interest income 61,776 7,663 262,083 19,600 Total Revenues 3,974,366 1,222,206 6,990,683 2,508,449 Costs and expenses Oil and gas lease expense 56,352 54,395 260,845 157,157 Mining exploration expenses 61,058 158,718 174,210 436,611 Drilling and development 1,890,199 344,082 2,748,288 813,491 Rig operations 179,896 514,049 959,904 514,049 Depletion, depreciation and amortization 253,745 176,525 740,062 399,269 Interest 69,555 91,042 218,221 271,410 Impairment loss 229,569 - 476,431 458,564 General and administrative 2,560,953 1,362,241 7,789,171 3,989,520 Total costs and expenses 5,301,327 2,701,052 13,367,132 7,040,071 Loss from continuing operations, before income taxes and discontinued operations (1,326,961 ) (1,478,846 ) (6,376,449 ) (4,531,622 ) Tax provision - Loss from continuing operations, beforediscontinued operations (1,326,961 ) (1,478,846 ) (6,376,449 ) (4,531,622 ) Loss from discontinued operations - (1,194,352 ) - (4,445,862 ) Net Income (Loss) $ (1,326,961 ) $ (2,673,198 ) $ (6,376,449 ) $ (8,977,484 ) Basic net loss per share: Loss from continuing operations $ (.05 ) $ (.06 ) $ (.26 ) $ (.20 ) Income (loss) from discontinued operations, net $ - $ (.05 ) $ - $ (.19 ) Basic loss per common share $ (.05 ) $ (.11 ) $ (.26 ) $ (.39 ) Weighted average number of shares 24,667,768 23,285,921 24,692,750 23,296,411 Potentially dilutive shares outstanding 28,039,242 26,170,432 28,061,268 26,166,613 No dilution is reported since net income is a loss per SFAS 128 The accompanying notes are an integral part of these condensed financial statements. TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (6,376,449 ) $ (8,977,484 ) Loss from discontinued operations - (4,445,862 ) Loss from continuing operations $ (6,376,449 ) (4,531,622 ) Adjustments to reconcile net income to net cash used from operating activities: Depreciation, depletion and amortization 740,062 895,735 Non-cash stock transactions - 143,043 Impairment, dry hole and other disposals of property 476,431 458,564 Stock options 688,564 926,180 Warrants 316,852 - Changes in operating capital: Prepaids-(increase) decrease (509,239 ) - Deposits-(increase) decrease 150,000 (87,059 ) Accounts receivable-(increase) decrease 44,106 (224,057 ) Trade accounts payable-increase (decrease) 1,887,506 1,969,495 Accounts payable to joint venture participants and related parties-increase (decrease) (100,469 ) 282,330 Advances from joint venture participants – increase (decrease) 912,319 (843,528 ) Net cash provided (used in) continuing operations (1,770,317 ) (1,153,962 ) Net cash provided by (used in) discontinued operations - (4,302,819 ) Net cash provided (used) by operating activities (1,770,317 ) (5,456,781 ) Cash Flows from Investing Activities: Capital expenditures (3,669,191 ) (3,152,217 ) Investment in marketable securities (370,000 ) - Unrealized gain (loss) in marketable securities (10,000) - Repurchase of minority interest inGVDC/GVPS (3,285,126) - Net cash provided by (used in) continuing operations (7,334,317 ) (1,040,970 ) Net cash provided by (used in) discontinued operations - (2,111,247 ) Net Cash Provided (Used) by Investing Activities (7,334,317 ) (3,152,217 ) Cash Flows from Financing Activities Proceeds from long-term debt - 1,379,780 Principal payments on long-term debt (314,409 ) (821,940 ) Net proceeds from additional paid in capital – stock options 358,548 - Net proceeds from additional paid in capital – warrants 658,400 - Net proceeds from additional paid in capital – Great Valley Drilling/Great Valley Production 5,425,120 Stock issuance costs (649,900 ) - Proceeds from issuance of common stock 5,966,831 1,154,134 Net cash provided by (used in) continuing operations 6,019,470 7,137,094 Net Cash Provided (Used) by Financing Activities 6,019,470 7,137,094 TRI-VALLEY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS(Continued) (Unaudited) Net Decrease in Cash and Cash Equivalents (3,085,164 ) (1,471,904 ) Cash and Cash Equivalents at Beginning of Period 15,598,215 4,876,921 Cash and Cash Equivalents at End of Period $ 12,513,051 $ 3,405,017 Supplemental Information: Cash paid for interest $ 218,221 $ 580,115 The accompanying notes are an integral part of these condensed financial statements. TRI-VALLEY CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED September 30, 2007 and 2006 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Description of Business Tri-Valley Corporation (“TVC” or the Company), a Delaware corporation formed in 1971, is in the business of exploring, acquiring and developing petroleum and metal and mineral properties and interests therein.Tri-Valley has five subsidiaries and four operating segments or business lines. · Tri-Valley Oil & Gas Company (“TVOG”) operates the oil & gas activities.TVOG derives the majority of its revenue from oil and gas drilling and turnkey development. TVOG primarily generates its own exploration prospects from its internal database, and also screens prospects from other geologists and companies.TVOG generates these geological “plays” within a certain geographic area of mutual interest.The prospect is then presented to potential co-ventures.The company deals with both accredited individual investors and energy industry companies.TVOG serves as the operator of these co-ventures. TVOG operates both the oil and gas production segment and the drilling and development segment of our business lines. · Select Resources Corporation (“Select”) was created in late 2004 to manage, grow and operate Tri-Valley’s mineral interests. Select operates the minerals segment of our business lines. · Great Valley Production Services, LLC, (“GVPS”) was formed in 2006 to operate oil production services, well work over and drilling rigs, primarily for TVOG.However, from time to time TVOG may contract various units to third parties when not immediately needed for TVOG projects. Tri-Valley has retained 64% of the ownership interest and the remainder is owned by private parties.Operations began in the third quarter of 2006. · Great Valley Drilling Company, LLC (“GVDC”) was formed in 2006 to operate oil drilling rigs, primarily in Nevada where Tri-Valley has 17,000 acres of prospective oil leases.However, because rig availability is scarce in Nevada, GVDC has an opportunity to do contract drilling for third parties in both petroleum and geothermal projects.For the time being GVDC, whose operation began in the first quarter of 2007, expects its primary activity will be contract drilling for third parties. TVC exercised its option to buy back the minority interest in GVDC in May 2007 and the buy back was finalized by the end of June 2007. The cost to buy back the minority interest was $1,319,040.GVDC is now 100% owned by TVC. · Tri-Valley Power Corporation is inactive at the present time. Basis of Presentation The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for a fair statement of results for the interim periods. The results of operations for the nine-month period ended September 30, 2007, are not necessarily indicative of the results to be expected for the full year. The accompanying consolidated financial statements do not include footnotes and certain financial presentations normally required under generally accepted accounting principles in the United States of America; and, therefore, should be read in conjunction with our Annual Report on Form 10-K, filed with the Securities and Exchange Commission on March 31, 2007, for the year ended December 31, 2006. Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly owned subsidiaries, TVOG, Select, GVDC, Tri-Valley Power Corporation, since their inception.GVPS, where the Company has retained a 64% ownership interest, is also included in the consolidation.Other partnerships in which the Company has an operating or nonoperating interest in which the Company is not the primary beneficiary and owns less than 51%, are proportionately combined.This includes Opus I, Martins-Severin, Martins-Severin Deep, and Tri-Valley Exploration 1971-1 partnerships.All material intra and intercompany accounts and transactions have been eliminated in combination and consolidation. NOTE 2 - PER SHARE COMPUTATIONS Per share computations are based upon the weighted-average number of common shares outstanding during each year. Common stock equivalents are not included in the computations since their effect would be anti-dilutive. NOTE 3 – SUMMARY OF RECENTLY ISSUED ACCOUNTING PRONOUCEMENTS Accounting for Uncertainty in Income Taxes In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes– An interpretation of FASB Statement No. 109” (“FIN 48”).This Interpretation provides a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of uncertain tax positions taken or expected to be taken in income tax returns. We adopted this Interpretation in the first quarter of 2007 with no effect to the Company and do not expect the adoption to have a material impact on our financial position or results of operations. Fair Value Measurements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” This Statement replaces multiple existing definitions of fair value with a single definition, establishes a consistent framework for measuring fair value and expands financial statement disclosures regarding fair value measurements. This Statement applies only to fair value measurements that already are required or permitted by other accounting standards and does not require any new fair value measurements. SFAS No. 157 is effective for fiscal years beginning subsequent to November 15, 2007. We will adopt this Statement in the first quarter of 2008 and do not expect the adoption to have a material impact on our financial position or results of operations. Effects of Prior Year Misstatements In September 2006, Staff Accounting Bulletin (“SAB”) No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” Registrants must quantify the impact on current period financial statements of correcting all misstatements, including both those occurring in the current period and the effect of reversing those that have accumulated from prior periods. This SAB was adopted at December 31, 2006. The adoption of SABNo.108 had no effect on our financial position or on the results of our operations. The Fair Value Option for Financial Assets and Financial Liabilities In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” which permits an entity to measure certain financial assets and financial liabilities at fair value. The objective of SFAS No. 159 is to improve financial reporting by allowing entities to mitigate volatility in reported earnings caused by the measurement of related assets and liabilities using different NOTE 3 – RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS (Continued) attributes, without having to apply complex hedge accounting provisions. Under SFAS No. 159, entities that elect the fair value option (by instrument) will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option election is irrevocable, unless a new election date occurs. SFAS No. 159 establishes presentation and disclosure requirements to help financial statement users understand the effect of the entity’s election on its earnings, but does not eliminate disclosure requirements of other accounting standards. Assets and liabilities that are measured at fair value must be displayed on the face of the balance sheet. This statement is effective beginning January 1, 2008. We are evaluating this pronouncement, but do not expect the adoption to have a material impact on our financial position or results of operations. NOTE 4 - INVESTMENT In the second quarter the Company received 150,000 stock options for Duluth Metals common stock for providing executive and geological services for Duluth Metals.The stock options are exercisable at $0.30 Canadian.The market value of the stock on September 30, 2007 was $2.81 Canadian.The Company follows the provisions of Statement of Financial Accounting Standards No. 115 (SFAS 115), “Accounting for Certain Investments in Debt and Equity Securities.” SFAS 115 requires companies to classify their investments as trading, available-for-sale or held-to-maturity. The Company’s securities consist of stock options which have been classified as available-for-sale. These are recorded in the financial statements at fair market value and any unrealized gains (losses) will be reported as a component of shareholder equity. The fair market value of these stock options was determined based on the Black-Scholes options-pricing model using quoted market prices of the common stock and the exercise price of the stock option. At September 30, 2007, the cost basis net of write-downs, unrealized gains, unrealized losses and fair market value of the Company's holdings are as follows: September 30, 2007 Net cost of equities $ 380,000 Unrealized Losses (10,000) Fair Market Value $ 370,000 SFAS 115 requires that for each individual security classified as available-for-sale, a company shall determine whether a decline in fair value below the cost basis is other than temporary. If the decline in fair value is judged as such, the cost basis of the individual security shall be written down to fair value as a new cost basis and the amount of the write-down shall be reflected in other comprehensive income of the equity section. At September 30, 2007, the company's marketable securities had a fair market value of $ 370,000.As of September 30, 2007, there were unrealized losses of $10,000. This investment was translated into U.S. Dollars in accordance with SFAS No.52,“Foreign Currency Translation.”The investment was translated at the rate of exchange on the balance sheet date. NOTE 5 - CHANGES IN SECURITIES Common Stock During the third quarter of 2007, the Company issued 64,898 shares of common stock.Two employees exercised employee stock options issued in previous years to purchase 63,750 shares of common stock totaling $31,875.One employee exercised 25,000 stock options in a cashless exercise which netted 1,148 shares of common stock.There was no stock issuance cost for the third quarter. NOTE 5 - CHANGES IN SECURITIES (Continued) Options During the third quarter of 2007, the Company issued 35,000 stock options to two employees. The employee stock options will be vested over the next two years.63,750 stock options were exercised for cash and 25,000 stock options were exercised as a cashless exercise for a total of 88,750 options being exercised for 64,898 shares of common stock.The options exercised resulted in a reduction in paid in capital of $138,000 and the stock option expense for the quarter was $35,354, resulting in a decrease in paid in capital of $102,646.Please see footnote 6 for additional information on stock-based compensation expense. NOTE 6 – STOCK BASED COMPENSATION EXPENSE Stock Based Compensation Compensation expense charged against income for stock based awards in the third quarter of 2007 and 2006 was $35,354 and $348,760, pre-tax, respectively, and is included in general and administrative expense in the Consolidated Statement of Operations. For further information regarding stock based compensation, please refer to Note 5 of the Notes to the Consolidated Financial Statements in the Annual Report on Form 10-K for the year ended December 31, 2006. NOTE 7 - FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS The Company reports operating segments according to SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information.” The Company identifies reportable segments by products and services.The Company includes revenues from both external customers and revenues from transactions with other operating segments in its measure of segment profit or loss. The Company’s operations are classified into four principal industry segments: o Oil and gas operations include our share of revenues from oil and gas wells on which TVOG serves as operator, royalty income and production revenue from other partnerships in which we have operating or non-operating interests.It also includes revenues for consulting services for oil and gas related activities. o Rig operations began in 2006, when the Company acquired drilling rigs and began operating them through subsidiaries GVPS and GVDC.Rig operations include income from rental of oil field equipment. o Minerals include the Company’s mining and mineral prospects and operations, and expenses associated with those operations.In 2007 and 2006, the Company recorded minerals revenue from consulting services performed for the mining and minerals industry, which are included on the operating statement as other income. o Drilling and development includes revenues received from oil and gas drilling and development operations performed for joint venture partners, including the Opus-I drilling partnership. NOTE 7 - FINANCIAL INFORMATION RELATING TO INDUSTRY SEGMENTS (Continued) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Sales and Other Operating Revenues Oil & Gas 1 $ 894,004 $ 1,005,893 Rigs Operations 2 2,213,051 - Minerals 3 598,401 43,000 Drilling and Development 4 3,285,227 1,459,556 Consolidated Sales and Operating Revenues 6,990,683 2,508,449 Numbers as they correspond to revenue line items as shown on the Statement of Operations - Nine months ended September 30, 2007, in thousands of dollars: 1
